PER CURIAM.
Cory Small appeals his convictions for first degree murder, attempted robbery, and possession of a firearm in the commission of a felony. He contends that the trial court erred by excluding certain evidence of prior drug use by one of the material witnesses in the case which, defendant asserts, affected the witness’ ability to observe, remember, and recount. We conclude that the trial court’s rulings were consistent with Edwards v. State, 548 So.2d 656, 658 (Fla.1989), and Tullis v. State, 556 So.2d 1165, 1166-67 (Fla. 3d DCA 1990). The convictions are therefore affirmed.